Appeal by the defendant, as limited by his motion, from an amended sentence of the Supreme Court, Queens County (Beldock, J.), imposed August 13, 1990, under Indictment No. 8428/87 and a sentence of the same court (Thomas, J.), also imposed August 13, 1990, under Indictment No. 6452/89.
Ordered that the amended sentence and sentence are affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5). No opinion. Mangano, P. J., Bracken, Eiber, Balletta and O’Brien, JJ., concur.